Exhibit 10.1






TERMINATION OF STOCK EXCHANGE AGREEMENT


THIS TERMINATION OF STOCK EXCHANGE AGREEMENT (this "Agreement") is made and
entered into this 14th day of December 2015, by and among Amazing Energy Oil and
Gas, Co., a Nevada corporation (hereinafter referred to as the "Company") and
Jed Miesner as the sole shareholder of Jilpetco, Inc., a Texas corporation,
(hereinafter "Miesner"), on the following terms:


Premises


WHEREAS, on August 10, 2015, the foregoing parties entered into a Stock Exchange
Agreement wherein the Company was to acquire 100% of Jilpetco, Inc.'s common
stock from Jed Miesner in consideration of the issuance 500,000 restricted
shares of the Company's common stock to Miesner; and,


WHEREAS, because of the current economic conditions of the oil and gas industry
in the United States, the parties have decided that it is not in their mutual
best interests to conclude the aforementioned agreement and have decided to
cancel and terminate the same.




Agreement


NOW THEREFORE, in consideration of the recitals set forth above and the mutual
promises contained herein, it is agreed that the Stock Exchange Agreement
entered into on the 10th day of August 2015 is hereby cancelled, terminated, and
set aside for naught.



 
COMPANY
     
AMAZING ENERGY OIL AND GAS, CO.
       
BY:
MATT COLBERT
   
Matt Colbert, Chief Financial Officer
       
JILPETCO, INC.
               
JED MIESNER
   
Jed Miesner, President, Owner
                 
JED MIESNER
 
Jed Miesner, individually









1